DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the response to this Office Action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2013/0069787 A1 to Petrou et al. (hereinafter "Petrou") in view of U.S. Patent Application Publication 2011/0221669 A1 to Shams et al. (hereinafter "Shams").
Regarding Claims 1 and 11, Petrou teaches a method for monitoring a user and a wearable device, comprising: a processing unit, wherein the processing unit is configured to:
verify an identity of a user by analyzing user data related to the user and obtained by the wearable device, the user data comprising at least a first image of a part of the user's body (Figs. 3, 9; Para. 35, 56, 63, 70, 100-102 of Petrou; authentication methods include, but are not limited to, include fingerprint recognition and/or iris, retinal, and/or pupil scanning… camera 354 may face inward towards the user's face such that images and/or videos of a user's face may be captured… camera may intermittently capture images of the unknown user's nose to determine that the images differ substantially from the user's nose identified as a positioning characteristic of the user-profile… wearable computing system 902 includes one or more processing units 904, data storage 906, transceivers 912, communication interfaces 914, user I/O devices 916, and sensor devices 92); if the verification on the identity of the user succeeds, monitor a relative position of the wearable device with respect to the user; monitor a surrounding environment of the user based on a second image of the surrounding environment obtained by the wearable device; and monitor behaviors of the user based at least in part on the monitored relative position and the monitored surrounding environment (Fig. 3; Para. 35, 52-57, 63 of Petrou; HMD may authenticate the user via use of one or more passwords, pass codes, verification questions, and/or personal identification numbers. Other possible authentication methods include, but are not limited to, include fingerprint recognition and/or iris, retinal, and/or pupil scanning… camera 354 may obtain images and/or videos of the user's face during the removal to determine an unnatural movement characteristic of an unintentional removal. Unlike camera 320, which faces outward relative to the user's face, camera 354 may face inward towards the user's face such that images and/or videos of a user's face may be captured to determine unnatural movements. Considering the "thief" example, camera 354 may capture images and/or videos of the user's ear 338 before the thief's hand 352 removes HMD 302 from user 300. During the removal of HMD 302 from the user 300, camera 354 may capture images and/or videos that are significantly different from the user's ear 338 (e.g., images of the ground, sky, and/or other surrounding objects). Consequently, HMD 302 may determine an unnatural movement characteristic of an unintentional removal and responsively initiate a locking mechanism to secure itself… camera 320 and/or 354 may capture images reflecting an integration of an environment over periods of exposure determined by the shutter speed. In particular, camera 320 and/or 354 may capture an image of a scene over a given period of time to determine an unnatural movement characteristic of an unintentional removal. For example, considering the previous “thief” scenario, camera 320 and/or 354 may capture various details (e.g., motion blur, streaks, and/or smears) from images taken during the removal of HMD 302 to determine an unnatural movement).
Petrou does not explicitly disclose monitoring a relative position of the wearable device with respect to the user based on sensor data obtained by the wearable device.
However, Shams teaches monitoring a relative position of a wearable device with respect to a user based on sensor data obtained by the wearable device (Fig. 14A; Para. 268, 308 of Shams; Motion sensors may be integrated into the eyepiece… the user may wear the interactive head-mounted eyepiece, where the eyepiece includes an optical assembly through which the user views a surrounding environment and displayed content. The optical assembly may include a corrective element that corrects the user's view of the surrounding environment, an integrated processor for handling content for display to the user, and an integrated image source for introducing the content to the optical assembly. At least one of a plurality of head motion sensing control devices may be integrated or in association with the eyepiece that provide control commands to the processor as command instructions based upon sensing a predefined head motion characteristic… glasses may be responsive to one or more motion or position sensors mounted on the frame).
 Therefore, at the time when the invention was filed, it would have been obvious to a person of ordinary skill in the art to include monitoring a relative position of the wearable device with respect to the user based on sensor data obtained by the wearable device using the teachings of Shams in order to modify the device taught by Petrou. The motivation to combine these analogous arts would have been to provide an augmented reality eyepiece that takes advantage of a user's ability to control the eyepiece and its tools with a minimum use of the user's hands, using instead voice commands, gestures or motions (Para. 311 of Shams).

Regarding Claim 2, the combination of Petrou and Shams teaches that the first image is captured by a first camera of the wearable device; the second image is captured by a second camera of the wearable device, the second camera being different from the first camera; and the sensor data is collected by a set of sensors of the wearable device (Fig. 3; Para. 52-57 of Petrou; movement data from sensors 318 and 322 may solely be relied upon to determine an unnatural movement, images from the camera 320 may also be used… camera 354 may capture images and/or videos of the user's ear 338 before the thief's hand 352 removes HMD 302 from user 300).

Regarding Claim 12, the combination of Petrou and Shams teaches at least one of the following: a first camera configured to capture the first image; a second camera different from the first camera and configured to capture the second image; and a set of sensors configured to collect the sensor data (Fig. 3; Para. 52-57 of Petrou; movement data from sensors 318 and 322 may solely be relied upon to determine an unnatural movement, images from the camera 320 may also be used).

Regarding Claims 3 and 13, the combination of Petrou and Shams teaches that the set of sensors comprises a set of pressure sensors, and when the wearable device is worn by the user, the set of pressure sensors is distributed at the top side, left side, and right side of the head of the user (Fig. 3; Para. 52-57 of Petrou; Sensors 318 and 322 may be configured to obtain information corresponding to the velocity, angular velocity, and/or acceleration of the HMD
NOTE – Distributing pressure sensors at the top side, left side, and right side of the head of the user was very well known in the art at the time when the invention was filed and would only require routine skill for a person of ordinary skill in the art based on the combination of Petrou and Shams. Therefore, one of ordinary skill in the art would have pursued having the set of sensors comprise a set of pressure sensors, and when the wearable device is worn by the user, the set of pressure sensors is distributed at the top side, left side, and right side of the head of the user with a reasonable expectation of success that would have yielded predictable results and can be accomplished without any undue experimentation in order to determine when the HMD is removed from the head of the user).

Regarding Claims 4 and 14, the combination of Petrou and Shams teaches that the first image comprises an image of an iris of the user, and wherein the processing unit is configured to: verify the identity of the user by comparing the image of the iris with predetermined iris information (Figs. 40-41; Para. 384-391 of Shams; Iris or facial images are compared with previously collected iris or facial images to determine if the individual has been previously encountered and identified).

Regarding Claims 5 and 15, the combination of Petrou and Shams teaches that the processing unit is configured to: if it is determined that a change in the relative position exceeds a first threshold, determine whether the second image has changed; and if it is determined that the second image has changed, provide an indication about an abnormal behavior of the user (Fig. 3; Para. 52-57, 63 of Petrou; camera 354 may obtain images and/or videos of the user's face during the removal to determine an unnatural movement characteristic of an unintentional removal. Unlike camera 320, which faces outward relative to the user's face, camera 354 may face inward towards the user's face such that images and/or videos of a user's face may be captured to determine unnatural movements. Considering the "thief" example, camera 354 may capture images and/or videos of the user's ear 338 before the thief's hand 352 removes HMD 302 from user 300. During the removal of HMD 302 from the user 300, camera 354 may capture images and/or videos that are significantly different from the user's ear 338 (e.g., images of the ground, sky, and/or other surrounding objects). Consequently, HMD 302 may determine an unnatural movement characteristic of an unintentional removal and responsively initiate a locking mechanism to secure itself).

Regarding Claims 6 and 16, the combination of Petrou and Shams teaches that the processing unit is configured to: if it is determined that there is a person other than the user in the surrounding environment, provide an indication about an abnormal behavior of the user (Fig. 3; Para. 52-57, 63 of Petrou; camera 354 may capture images and/or videos of the user's ear 338 before the thief's hand 352 removes HMD 302 from user 300. During the removal of HMD 302 from the user 300, camera 354 may capture images and/or videos that are significantly different from the user's ear 338 (e.g., images of the ground, sky, and/or other surrounding objects). Consequently, HMD 302 may determine an unnatural movement characteristic of an unintentional removal and responsively initiate a locking mechanism to secure itself… a thief may attempt to steal the HMD from the wearer by grabbing the HMD. This movement may exceed thresholds corresponding to both an angle of the HMD relative to the wearer and a rotation of the HMD relative to a visual plane of the wearer. Both thresholds may be exceeded by large margins to cause the HMD to lock itself, sound an alarm, and notify the police regarding the location of the HMD).

Regarding Claims 9 and 17, the combination of Petrou and Shams teaches that the processing unit is further configured to: if the verification on the identity of the user succeeds, determine whether there is a person other than the user in the surrounding environment by comparing sound data of the user collected by a microphone of the wearable device with predetermined sound features; and if it is determined that there is the person, provide an indication about an abnormal behavior of the user (Fig. 39; Para. 366-388 of Shams; wearer of the eyepiece desiring to capture audio biometric data from a nearby observed individual positions himself or herself so that the individual appears is near the eyepiece, specifically, near the microphone arrays located in the eyepiece temples. Once in position the user initiates capture of audio biometric information. This audio biometric information consists of a recorded sample of the target individual speaking… Once the comparison has been made, the remote computing facility transmits a report of the comparison to the wearer/user's eyepiece, for display. The report may indicate that the captured biometric image matches previously captured images. In such cases, the user receives a report including the identity of the individual, along with other identifying information or statistics).

Regarding Claims 10 and 18, the combination of Petrou and Shams teaches that the processing unit is configured to: if the verification on the identity of the user succeeds, obtain and analyze the first image at predetermined time intervals to verify the identity of the user (Fig. 3; Para. 35, 52-57 of Petrou; camera 320 and/or 354 may capture an image of a scene over a given period of time to determine an unnatural movement characteristic of an unintentional removal. For example, considering the previous “thief” scenario, camera 320 and/or 354 may capture various details (e.g., motion blur, streaks, and/or smears) from images taken during the removal of HMD 302 to determine an unnatural movement. Yet further, consider that camera 354 is positioned to capture images of the user's nose 342. During the removal of HMD 302, camera 354 may capture an image of the user's nose 342 with characteristics of motion blur due to the movement of the HMD. The blurred image of user's nose 342 may be analyzed to indicate an unnatural movement of an unintentional removal).

Regarding Claim 7, the combination of Petrou and Shams teaches that if the verification on the identity of the user fails, providing an indication that the identity of the user is incorrect. (Fig. 4; Para. 37, 63 of Petrou; HMD may sound an alarm. Further, the HMD may initiate communication to various groups and/or individuals. For example, the HMD may notify proper authorities such as police officers, security personnel of a potential theft of the HMD, or even other authorized wearers of the HMD).

Regarding Claim 8, the combination of Petrou and Shams teaches that the user data further comprises at least one of the following: identity data of the user collected by a near field communication NFC sensor of the wearable device, and sound data collected by a microphone of the wearable device (Para. 377-381 of Shams; The biometric data that may be captured by the eyepiece illustrated in FIG. 39 includes facial images for facial recognition, iris images for iris recognition, and audio samples for voice identification. The eyepiece 100 incorporates multiple microphones 3902 in an endfire array disposed along both the right and left temples of the eyepiece 100).

Regarding Claim 19, Petrou teaches an electronic device, comprising: at least one processor; and at least one memory storing computer program instructions, wherein the at least one memory and the computer program instructions are configured to cause, together with the at least one processor, the electronic device to perform actions comprising: verifying an identity of a user by analyzing user data related to the user and obtained by a wearable device, the user data comprising at least a first image of a part of the user's body (Figs. 3, 9; Para. 35, 56, 63, 70, 100-102 of Petrou; authentication methods include, but are not limited to, include fingerprint recognition and/or iris, retinal, and/or pupil scanning… camera 354 may face inward towards the user's face such that images and/or videos of a user's face may be captured… camera may intermittently capture images of the unknown user's nose to determine that the images differ substantially from the user's nose identified as a positioning characteristic of the user-profile… wearable computing system 902 includes one or more processing units 904, data storage 906, transceivers 912, communication interfaces 914, user I/O devices 916, and sensor devices 92); if the verification on the identity of the user succeeds, monitoring a relative position of the wearable device with respect to the user; monitoring a surrounding environment of the user based on a second image of the surrounding environment obtained by the wearable device; and monitoring behaviors of the user based at least in part on the monitored relative position and the monitored surrounding environment (Fig. 3; Para. 35, 52-57, 63 of Petrou; HMD may authenticate the user via use of one or more passwords, pass codes, verification questions, and/or personal identification numbers. Other possible authentication methods include, but are not limited to, include fingerprint recognition and/or iris, retinal, and/or pupil scanning… camera 354 may obtain images and/or videos of the user's face during the removal to determine an unnatural movement characteristic of an unintentional removal. Unlike camera 320, which faces outward relative to the user's face, camera 354 may face inward towards the user's face such that images and/or videos of a user's face may be captured to determine unnatural movements. Considering the "thief" example, camera 354 may capture images and/or videos of the user's ear 338 before the thief's hand 352 removes HMD 302 from user 300. During the removal of HMD 302 from the user 300, camera 354 may capture images and/or videos that are significantly different from the user's ear 338 (e.g., images of the ground, sky, and/or other surrounding objects). Consequently, HMD 302 may determine an unnatural movement characteristic of an unintentional removal and responsively initiate a locking mechanism to secure itself… camera 320 and/or 354 may capture images reflecting an integration of an environment over periods of exposure determined by the shutter speed. In particular, camera 320 and/or 354 may capture an image of a scene over a given period of time to determine an unnatural movement characteristic of an unintentional removal. For example, considering the previous “thief” scenario, camera 320 and/or 354 may capture various details (e.g., motion blur, streaks, and/or smears) from images taken during the removal of HMD 302 to determine an unnatural movement).
Petrou does not explicitly disclose monitoring a relative position of the wearable device with respect to the user based on sensor data obtained by the wearable device.
However, Shams teaches monitoring a relative position of a wearable device with respect to a user based on sensor data obtained by the wearable device (Fig. 14A; Para. 268, 308 of Shams; Motion sensors may be integrated into the eyepiece… the user may wear the interactive head-mounted eyepiece, where the eyepiece includes an optical assembly through which the user views a surrounding environment and displayed content. The optical assembly may include a corrective element that corrects the user's view of the surrounding environment, an integrated processor for handling content for display to the user, and an integrated image source for introducing the content to the optical assembly. At least one of a plurality of head motion sensing control devices may be integrated or in association with the eyepiece that provide control commands to the processor as command instructions based upon sensing a predefined head motion characteristic… glasses may be responsive to one or more motion or position sensors mounted on the frame).
 Therefore, at the time when the invention was filed, it would have been obvious to a person of ordinary skill in the art to include monitoring a relative position of the wearable device with respect to the user based on sensor data obtained by the wearable device using the teachings of Shams in order to modify the device taught by Petrou. The motivation to combine these analogous arts would have been to provide an augmented reality eyepiece that takes advantage of a user's ability to control the eyepiece and its tools with a minimum use of the user's hands, using instead voice commands, gestures or motions (Para. 311 of Shams).

Regarding Claim 20, the combination of Petrou and Shams teaches a computer program product tangibly stored in a non-volatile computer-readable medium and comprising machine-executable instructions that, when executed by a device, cause the device to execute the method according to claim 1 (Fig. 9; Para. 100-102 of Petrou; computing system 902 includes one or more processing units 904, data storage 906).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK SARMA whose telephone number is (571)272-9887.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ABHISHEK SARMA/

Primary Examiner, Art Unit 2622